Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 112, (a) and (b) Rejection

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is also indefinite and non-enabling because the three-dimensional profile and depth of highlighted surface features (A) seen below cannot be determined.  Surface feature appears to be on the inside of one end of the claimed invention, however due to lack of additional helpful disclosure the exact, three dimensional characteristics of the highlighted feature are left to conjecture.  See below:
  
    PNG
    media_image1.png
    844
    502
    media_image1.png
    Greyscale



When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Specification Objection

Examiner would like to note that the language following the Claim that reads, “Application for overall protection for industrial design(s) as shown and described.” Is considered unnecessary and should be removed from the Specification.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAWAJA ANWAR/Examiner, Art Unit 2912